On Motion for Rehearing.
If there is any evidence to support the award of the administrative law judge, then neither the trial court, nor this court, can substitute a finding of fact.
It is clear that the administrative law judge found as a matter of fact that after the fall by the claimant her condition worsened and she *813became totally disabled.
The testimony shows that claimant had preexisting urological problems but that the disabling conditions only appeared after the fall. The claimant’s evidence to this effect is not the sole evidence supporting the award. Competent medical testimony supports the finding that the injury to the coccyx aggravated her previous urological and gynecological problems. The orthopedic surgeon’s testimony was not rendered incompetent by any disclaimer of gynecological or urological expertise. Glover v. State, 129 Ga. 717, 724 (9) (59 SE 816); Braswell v. Owen of Ga., 128 Ga. App. 528, 532 (5) (197 SE2d 463). It is clear he was qualified to testify as to the pernicious effects of a broken tailbone generally and as to Ms. Rains specifically.
There is evidence in the record to support the finding of the administrative law judge. The trial court erred in entering an order which made new findings of fact.

Motion for rehearing denied.